Citation Nr: 0105929	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-23 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection to skin cancer as 
secondary to Agent Orange (AO) exposure.  

4.  Entitlement to an increased (compensable) evaluation for 
musculoskeletal chest wall pain.

5.  Entitlement to an increased (compensable) evaluation for 
right inguinal hernia, postoperative.

6.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. § 
3.324 (2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1974.  He received the Combat Action ribbon for 
service in Vietnam.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.

In December 2000 the veteran was afforded a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board).  A transcript of that hearing is 
of record.  

The veteran has alleged clear and unmistakable error (CUE) in 
the initial rating decision of October 1975 wherein the RO 
denied entitlement to service connection for hearing loss.  

Such recently raised issue is inextricably intertwined with 
the present issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss and therefore must be 
first be adjudicated by the RO prior to any further appellate 
review since a favorable decision on the raised issue would 
have a direct bearing on the latter one.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Also, the record raises 
as potentially applicable an alternative theory for 
nonfinality of the October 1975 rating decision based on 
grave procedural error.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), and Tetro v. Gober, 14 Vet. App. 100 
(2000).  A claimant is not required to precisely articulate 
all bases for entitlement.  Akles v. Derwinski, 1 Vet. 
App. 118 (1991).  The issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss is 
accordingly addressed in the remand portion of this decision.

Additionally, after reviewing the complete record, the Board 
notes that the issues of entitlement to service connection 
for skin cancer as secondary to AO exposure. and a 
compensable evaluation for right inguinal hernia, 
postoperative is also addressed in the remand section of the 
decision.  The issue of entitlement to a separate compensable 
evaluation of 10 percent for multiple service-connected 
disabilities evaluated as noncompensable is accordingly 
deferred pending completion of the development of the 
increased rating claims.

Additionally, the Board notes that evidence of record raises 
the issue of entitlement to service connection for tinnitus.  
This issue has been neither procedurally prepared nor 
certified for appellate review, and is not inextricably 
intertwined with the certified issues on appeal.  The Board 
is referring it to the RO for initial consideration and 
formal adjudicatory action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic low back strain when it issued a final, unappealed 
rating decision in February 1991.  

2.  The evidence submitted since the February 1991 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative or 
redundant, and is by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Competent medical evidence has attributed the veteran's 
current chest pain symptoms to an unrelated nonservice-
connected cardiovascular disease process as opposed to 
service-connected musculoskeletal chest wall pain.


CONCLUSIONS OF LAW

1  Evidence submitted since the February 1991 rating decision 
wherein the RO denied entitlement to service connection for a 
low back disability is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4.114 Stat. 2096) (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107)..

2.  The criteria for an increased (compensable) evaluation 
for musculoskeletal chest wall pain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.31, 4.59 and 4.71a, Diagnostic Code 5021 
(2000);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096) (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show treatment for 
muscular chest wall pain for which service-connection has 
been established.  In December 1972 he was seen for low back 
symptoms associated with a back injury sustained in a fall.  

Impression was low back strain.  A separation examination in 
October 1974 was silent for low back pathology.  

In a rating decision of October 1975 the RO granted service-
connection for muscular chest wall pain evaluated as 
noncompensable based on the service and postservice medical 
records including an April 1975 VA general medical 
examination.  The noncompensable evaluation has remained in 
effect to the present.  

(An unappealed November 1986 rating decision shows the RO 
denied service connection for heart disease with angina.  No 
etiologic relationship was found between service-connected 
musculoskeletal chest wall pain and heart disease first noted 
in May 1986, a time to remote from service to warrant service 
connection.)

An August 1990 VA clinical record reflects an assessment of 
low back pain exacerbation unrelated to any underlying 
objectively demonstrated low back pathology. 

In a rating decision of February 1991 the RO denied service 
connection low back strain as not shown on the last 
examination.  The veteran was notified of the decision but 
did not file a timely appeal therefrom.

Pertinent evidence submitted following the February 1991 
rating decision consists of a June 1997 VA examination report 
first reflecting findings of a chronic low back disability 
characterized as degenerative disc disease with history of 
arthritis. 

Associated with the claims file were duplicate medical 
records previously considered by the RO in February 1991.

A June 1997 VA muscle examination report shows the examiner 
opined that the veteran's chest pain was related to coronary 
artery disease and was not muscular in nature.

In December 2000 the veteran was afforded a video conference 
hearing before the undersigned Member of the Board.  He 
claimed that he had low back problems related to degenerative 
disc disease of the lumbar spine since his back injury in 
service.  He noted taking medication for chest pain 
associated with a heart condition.  His case was held in 
abeyance for sixty days in order for him to submit any 
additional documentation in support of his claims.  No 
additional evidence was received.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issues of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for low back strain, and an increased 
(compensable) evaluation for musculoskeletal chest wall pain.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
finds that the appellant is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  They 
include VA medical records, including reports of VA special 
examination and sworn testimony at a video conference hearing 
before the undersigned Member of the Board pertinent to the 
issues on appeal.  The evidence of record provides a complete 
basis for addressing the merits of the veteran's claims as 
cited above at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
low back disability. 

Criteria

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating decision, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156(c)(2000).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  


Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2000).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (19990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability which the RO 
denied in February 1991.  The medical evidence at that time 
failed to demonstrate the presence of low back pathology 
associated with his complaints of pain.

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the pertinent evidence submitted since the RO 
decision in February 1991 includes the veteran's statements 
and personal hearing testimony regarding his chronic back 
symptoms following a back injury in-service.  Also submitted 
was competent medical evidence that first objectively 
demonstrated the presence of chronic low back pathology 
diagnosed as degenerative disc disease of the lumbar spine 
that was not previously shown at the time of the February 
1991 rating decision. 

Importantly, when the added medical evidence first 
demonstrating chronic low back disability is viewed in light 
of the veteran's complaints of low back pain since a back 
injury in service and the provisions of 38 U.S.C.A. § 
1154(b), it follows that such evidence bears directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant; and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's low back disability.  
Accordingly, the veteran's claim of entitlement to service 
connection for a low back disability is reopened.  38 C.F.R. 
§ 3.156(a).  

The Board finds that in light of the recent changes in the 
law, the veteran's claim of entitlement to service connection 
for a low back disability on a de novo basis must be remanded 
to the RO for de novo consideration on the merits.  Bernard 
v. Brown 4 Vet. App. 384 (1993).


II.  Entitlement to an increased 
(compensable) evaluation for 
musculoskeletal chest wall pain.

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4. Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20

Diagnostic Code 5021 pertains to evaluation of myositis, and 
is evaluated on the basis of limitation of motion of the 
affected part, as arthritis, degenerative.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  The 10 percent 
and 20 percent evaluations based on X-ray findings will not 
be utilized in evaluating disabilities listed under 
Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints. The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000).


The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (19990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996, aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that, as noted above, the law with respect to the duty 
to assist has been significantly changed since the most 
recent statement of the case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above and discussed, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  He has also presented oral argument 
before the undersigned Member of the Board via a video-
conference hearing with the RO.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand for adjudication by the RO 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Having reviewed the record, the Board has concluded that the 
available evidence does not warrant the assignment of a 
compensable rating for musculoskeletal chest wall pain.  
Specifically, there is no objective evidence of identifiable 
residuals which may be attributed to the service-connected 
musculoskeletal chest wall pain.  Rather, competent medical 
evidence has attributed the veteran's chest pain symptoms 
exclusively to nonservice-connected cardiovascular disease.  
Symptomatology attributed to nonservice-connected disability 
may not be considered in evaluating entitlement to increased 
ratings for service-connected disabilities.  38 C.F.R. § 4.14 
(2000). 

As such, there is no evidence of identifiable residuals which 
may be attributed musculoskeletal chest wall pain.  Thus, 
there is no evidence which would warrant the assignment of a 
compensable rating under Diagnostic Code 5021; nor is there 
evidence which would warrant the assignment of a compensable 
rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the assignment of an increased (compensable) 
evaluation for musculoskeletal chest wall pain.  Such 
disability has remained stable at a noncompensable level for 
many years.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not assign an increased (compensable) 
evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds a higher rating for musculoskeletal chest 
wall pain on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2000) is not appropriate.

The disability at issue has not rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of a compensable evaluation on an 
extraschedular basis.  His service-connected musculoskeletal 
chest wall pain has remained asymptomatic for many years, and 
any current chest pain symptoms have been attributed to 
nonservice-connected cardiovascular disease. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for musculoskeletal chest 
wall pain.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability, the appeal is granted in this regard.



Entitlement to an increased (compensable) evaluation for 
musculoskeletal chest wall pain is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).  Because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case as to the remaining issues is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107).

As noted in the introduction section the veteran appears to 
be claiming CUE in the initial rating decision of October 
1975 wherein the RO denied service connection for bilateral 
hearing loss.  


Such recently raised issue is inextricably intertwined with 
the present issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss and therefore must be 
first be adjudicated by the RO prior to any further appellate 
review since a favorable decision on the raised issue would 
have a direct bearing on the latter one.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Also, as the Board noted 
previously, the record raises as potentially applicable an 
alternative theory for nonfinality of the October 1975 rating 
decision based on grave procedural error.  Hayre, supra.

The issues of entitlement to service connection for skin 
cancer as secondary to AO exposure, service connection for a 
low back disability on a de novo basis, and an increased 
(compensable) evaluation for right inguinal hernia, 
postoperative remain unresolved, clinically.  Accordingly, 
additional development is needed to supplement the record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, the Board notes that at a video conference 
hearing before the undersigned Member of the Board in 
December 2000, the veteran testified that the basal and 
squamous cell carcinomas noted on a VA AO examination were 
part of a chronically recurring skin cancer process since 
active duty.  

On the AO examination it was noted that the veteran served in 
Vietnam, but was not involved in the handling or spraying of 
AO, nor was he directly sprayed.  He was in the field three 
or four times a month in Vietnam and could have consumed 
contaminated food and water.  While the examiner referred to 
basal and squamous cell carcinoma findings, he did not render 
an opinion as to the their etiology.

In view of the incomplete nature of the above cited 
examination, the RO should afford the veteran an examination 
by a board certified dermatologist in order to determine the 
etiology of the veteran's basal and squamous cell carcinomas.

Also, at the video conference hearing in December 2000, the 
veteran indicated that following the VA examination in June 
1997 where no recurrence of his right inguinal hernia was 
found, a VA physician subsequently indicated evidence of a 
recurrence.  

In order to accord this veteran every equitable consideration 
the RO should afford the veteran an examination by a 
specialist in internal medicine in order to determine the 
extent and degree of severity of his right inguinal hernia, 
postoperative.

Moreover, the RO should afford the veteran an examination by 
a board certified specialist in orthopedics in order to 
determine the etiology of his low back disability diagnosed 
as degenerative disc disease.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may posses additional 
records referable to treatment for his 
low back disability, skin cancer, and 
right inguinal hernia.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
disability which may be present.  The 
claims folder and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any identifiable low back 
disorder found on examination is related 
to the low back strain documented in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If any an opinion 
can not be provided without resort to 
speculation, the examiner should so note.

3.  The RO should arrange for a VA 
dermatologic examination of the veteran 
by a board certified dermatologist or 
other appropriate specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of skin 
cancer which may be present.  The claims 
folder and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any identifiable skin cancer or 
residuals thereof is related to any 
incident of active service to include AO 
exposure.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.  If any an opinion 
can not be provided without resort to 
speculation, the examiner should so note.

4.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the extent and degree of 
severity of the veteran's right inguinal 
hernia, postoperative.  The claims 
folder, the criteria under Diagnostic 
Code 7338 (2000), and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.  Any opinion expressed as to 
extent of severity of the postoperative 
right inguinal hernia must be accompanied 
by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

6.  The RO should formally adjudicate the 
intertwined issue of whether CUE exists 
in the rating decision of October 1975 
wherein it denied service connection for 
bilateral hearing loss and address 
nonfinality of the decision based on 
grave procedural error (See Hayre, 
supra), and readjudicate issues of 
entitlement to service connection for a 
low back disability on a de novo basis, 
service connection for skin cancer as 
secondary to AO exposure to include 
consideration of 38 U.S.C.A. § 1154(b).  

The RO should readjudicate the issues of 
entitlement to an increased (compensable) 
evaluation for right inguinal hernia, 
postoperative and a separate compensable 
evaluation pursuant to the criteria of 38 
C.F.R. § 3.324, if applicable.  The RO 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



